Title: From Thomas Jefferson to John Trumbull, 3 March 1788
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Mar. 3. 1788.

Being obliged to set out for Holland at a very few hours warning I have only time to notify you that I shall be absent hence three or four weeks. I trouble you with a letter on which I know not how to put any address particular enough to find the gentleman who is at Edinburgh. If you can supply it by enquiry and forward it, I will be obliged. My affection to our two friends Mrs. Church and Mrs. Cosway. I am with very great esteem Dr. Sir Your friend & servt,

Th: Jefferson

